Exhibit 10.3

 

QURATE RETAIL, INC.

2016 OMNIBUS INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of [Date], 2020 by and between QURATE RETAIL, INC., a Delaware
corporation (the “Company”), and Gregory B. Maffei (the “Grantee”).

 

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of Liberty Media Corporation (“LMC”) and Executive Chairman of
the Company pursuant to the terms of an employment agreement between LMC and the
Grantee dated effective as of December 13, 2019 (as amended and/or amended and
restated from time to time, the “Employment Agreement”) and a Services Agreement
between LMC and the Company dated as of September 23, 2011 (as amended and/or
amended and restated from time to time, the “Services Agreement”). The Company
has adopted the Qurate Retail, Inc. 2016 Omnibus Incentive Plan (as may be
amended prior to or after the Grant Date, the “Plan”), a copy of which as in
effect on the Grant Date is attached via a link at the end of this online
Agreement as Exhibit A and by this reference made a part hereof, for the benefit
of eligible employees and independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein or in the
Employment Agreement will have the meaning given thereto in the Plan.

 

The Company and the Grantee therefore agree as follows:

 

1.            Definitions. All capitalized terms not defined in this Agreement
that are defined in the Employment Agreement will have the meanings ascribed to
them in the Employment Agreement. The following terms, when used in this
Agreement, have the following meanings:

 

“Base Price” means the QRTEA Base Price.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

 

“Cause” has the meaning specified in the Employment Agreement.

 

“Change in Control” has the meaning specified in the Employment Agreement.

 

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

“Common Stock” means QRTEA Common Stock.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Disability” has the meaning specified in the Employment Agreement.

 

 1 

 

 

“Employment Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Good Reason” has the meaning specified in the Employment Agreement.

 

“Grant Date” means [date], 2020.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“Options” means the QRTEA Options.

 

“Option Shares” has the meaning specified in Section 4(a) of this Agreement.

 

“Plan” has the meaning specified in the recitals to this Agreement.

 

“QRTEA Base Price” means $___, the Fair Market Value of a share of QRTEA Common
Stock on the Grant Date.

 

“QRTEA Common Stock” means the Company’s Series A Common Stock, $0.01 par value.

 

“QRTEA Options” has the meaning specified in Section 2 of this Agreement.

 

“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

 

“Separation” means the date as of which the Grantee is no longer employed by or
providing services to the Company or any of its Subsidiaries.

 

“Services Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Subsidiary” has the meaning set forth in the Plan.

 

“Term” has the meaning specified in Section 2 of this Agreement.

 

2.            Grant of Options. Subject to the terms and conditions herein and
in the Plan, the Company hereby awards to the Grantee as of the Grant Date, the
following options, exercisable as set forth in Section 3 below and expiring at
the Close of Business on [date], 2027 (such period, the “Term”), subject to
earlier termination as provided in Section 8 below, options to purchase from the
Company at the QRTEA Base Price ____ shares of QRTEA Common Stock (the “QRTEA
Options”). Each option granted hereunder is a “Nonqualified Stock Option.” The
Base Price of each Option and the number of Options granted hereunder are
subject to adjustment pursuant to Section 12 below. No fractional shares of
Common Stock will be issuable upon exercise of an Option, and the Grantee will
receive, in lieu of any fractional share of Common Stock that the Grantee
otherwise would receive upon such exercise, cash equal to the fraction
representing such fractional share multiplied by the Fair Market Value of one
share of Common Stock as of the date on which such exercise is considered to
occur pursuant to Section 4 below.

 



 2 

 

 

3.            Conditions of Exercise. Unless otherwise determined by the
Committee in its sole discretion (provided that such determination is not
adverse to the Grantee), the Options will be exercisable only in accordance with
the conditions stated in this Section 3.

 

(a)       The Options may be exercised only to the extent they have become
vested and exercisable in accordance with the provisions of this Section 3.
Except as otherwise provided in this Agreement or the Employment Agreement,
subject to the Grantee’s continued employment with or service to the Company or
any Subsidiary on such date, all of the Options subject to this Agreement will
become vested and exercisable on December 31, 2020.

 

(b)       Notwithstanding the foregoing, (i) all Options will become vested and
exercisable on the date of the Grantee’s Separation if (A) the Grantee’s
Separation occurs on or after the Grant Date by reason of Disability or (B) the
Grantee dies while employed by or providing services to the Company or a
Subsidiary, and (ii) Options that have not theretofore become vested and
exercisable will become vested and exercisable to the extent provided in Section
7 of this Agreement, on the date of the Grantee’s Separation.

 

(c)       To the extent the Options become vested and exercisable, any or all of
such Options may be exercised (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof as provided herein.

 

The Grantee acknowledges and agrees that the Committee, in its discretion and as
contemplated by the Plan, may adopt rules and regulations from time to time
after the date hereof with respect to the exercise of the Options and that the
exercise by the Grantee of Options will be subject to the further condition that
such exercise is made in accordance with all such rules and regulations as the
Committee may determine are applicable thereto.

 

4.            Manner of Exercise. Options will be considered exercised (as to
the number of Options specified in the notice referred to in Section 4(a) below)
on the latest of (i) the date of exercise designated in the written notice
referred to in Section 4(a) below, (ii) if the date so designated is not a
Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the Company has received all of the following:

 

(a)       Written notice, in such form as the Committee may require, containing
such representations and warranties as the Committee may reasonably require and
designating, among other things, the date of exercise and the number of shares
of Common Stock (“Option Shares”) to be purchased by exercise of Options;



 

 3 

 





 



(b)          Payment of the Base Price for each Option Share to be purchased in
any (or a combination) of the following forms, as determined by the Grantee: (A)
cash, (B) check, (C) whole shares of any class or series of the Company’s common
stock, (D) the delivery, together with a properly executed exercise notice, of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price (and, if
applicable the Required Withholding Amount, as described in Section 5 below), or
(E) the delivery of irrevocable instructions via the Company’s online grant and
administration program for the Company to withhold the number of shares of
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) required to pay the Base Price (and, if applicable, the Required
Withholding Amount, as described in Section 5 below) that would otherwise be
delivered by the Company to the Grantee upon exercise of the Options (it being
acknowledged that the method of exercise described in this clause (E) applies to
the Options granted pursuant to this Agreement and will not apply to any options
granted under the Plan to the Grantee after the Grant Date unless otherwise
provided in the applicable award agreement); and

 

(c)          Any other documentation that the Committee may reasonably require.

 

5.            Mandatory Withholding for Taxes. The Grantee acknowledges and
agrees that the Company will deduct from the shares of Common Stock otherwise
payable or deliverable upon exercise of any Options that number of shares of
Common Stock having a Fair Market Value on the date of exercise that is equal to
the amount of all federal, state and local taxes required to be withheld by the
Company or any Subsidiary of the Company upon such exercise, as determined by
the Company (the “Required Withholding Amount”), unless the Grantee remits the
Required Withholding Amount to the Company or its designee in cash in such form
and by such time as the Company may require or other provisions for withholding
such amount satisfactory to the Company have been made. If the Grantee elects to
make payment of the Base Price by delivery of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the Base Price, such instructions may also include instructions
to deliver the Required Withholding Amount to the Company. In such case, the
Company will notify the broker promptly of the Company's determination of the
Required Withholding Amount. Notwithstanding the foregoing or anything contained
herein to the contrary, (i) the Grantee may, in his sole discretion, direct the
Company to deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of Common Stock
acquired upon exercise of such Options having a Fair Market Value on the date of
exercise that is equal to the Required Withholding Amount and (ii) the Company
will not withhold any shares of Common Stock to pay the Required Withholding
Amount if the Grantee has remitted cash to the Company or a Subsidiary or
designee thereof in an amount equal to the Required Withholding Amount by such
time as the Company may require.

 

6.           Payment or Delivery by the Company. As soon as practicable after
receipt of all items referred to in Section 4 above, and subject to the
withholding referred to in Section 5 above, the Company will (i) deliver or
cause to be delivered to the Grantee certificates issued in the Grantee’s name
for, or cause to be transferred to a brokerage account through Depository Trust
Company for the benefit of the Grantee, the shares of Common Stock purchased by
exercise of Options, and (ii) deliver any cash payment to which the Grantee is
entitled in lieu of a fractional share of Common Stock as provided in Section 2
above. Any delivery of shares of Common Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the certificates have
been received by the Grantee, or at the time the stock transfer agent completes
the transfer of shares to a brokerage account through Depository Trust Company
for the benefit of the Grantee, if applicable, and any cash payment will be
deemed effected when a check from the Company, payable to the Grantee and in the
amount equal to the amount of the cash owed, has been delivered personally to
the Grantee or, if delivery is by mail, upon receipt by the Grantee.

 

 4 

 

 

7.            Effect of Termination of Employment or Service by the Company
Without Cause or by the Grantee For or Without Good Reason on Exercisability of
Options.

 

(a)          If the Grantee’s Separation occurs on or after the Grant Date on
account of a termination of the Grantee’s employment or service by the Company
without Cause or on account of a voluntary termination by the Grantee of his
employment or service for Good Reason, any Options that are outstanding and
unvested at the time of such termination will immediately become vested and
exercisable in full.

 

(b)          If the Grantee’s Separation occurs on or after the Grant Date on
account of a voluntary termination by the Grantee of his employment or service
without Good Reason, a pro rata portion of the Options that are not vested on
the date of such Separation will vest and become exercisable as of the date of
such Separation, such pro rata portion to be equal to the product of the number
of Option Shares represented by the Options that are not vested on the date of
such Separation, multiplied by a fraction, the numerator of which is the number
of calendar days that have elapsed in calendar year 2020 through the date of
Separation, and the denominator of which is 365 days.

 

8.            Termination of Options. The Options will terminate at the time
specified below:

 

(a)           If a Change in Control occurs after the Grant Date but prior to
the Grantee’s Separation, all Options that are exercisable at the time of (or
become exercisable after) such Change in Control will terminate at the
expiration of the Term.

 

(b)          If, in the absence of a Change in Control after the Grant Date, the
Grantee’s Separation occurs prior to the Close of Business on December 31, 2020
on account of a termination of the Grantee’s employment or service for Cause,
all Options that are not vested and exercisable as of the Close of Business on
the date of Separation will terminate at the Close of Business on the date of
Separation.

 

(c)          If (i) the Grantee’s Separation occurs after the Close of Business
on December 31, 2020, or (ii) the Grantee’s Separation occurs (A) on account of
a termination of the Grantee’s employment or service without Cause, (B) on
account of a termination of the Grantee’s employment or service by the Grantee
with or without Good Reason, or (C) by reason of the death or Disability of the
Grantee, all Options that are vested and exercisable as of the Close of Business
on the date of Separation after giving effect to the provisions of Sections 3
and 7 above will terminate at the expiration of the Term.

 

In any event in which Options remain exercisable for a period of time following
the date of the Grantee’s Separation as provided above, the Options may be
exercised during such period of time only to the extent the same were vested and
exercisable as provided in Section 3 above on such date of Separation (after
giving effect to the application of Section 7 above). Notwithstanding any period
of time referenced in this Section 8 or any other provision of this Agreement or
any other agreement that may be construed to the contrary, the Options will in
any event terminate not later than upon the expiration of the Term.





 

 5 

 

 

9.            Nontransferability. Options are not transferable (either
voluntarily or involuntarily), before or after Grantee’s death, except as
follows: (a) during Grantee’s lifetime, pursuant to a Domestic Relations Order,
issued by a court of competent jurisdiction, that is not contrary to the terms
and conditions of the Plan or this Agreement, and in a form acceptable to the
Committee; or (b) after Grantee’s death, by will or pursuant to the applicable
laws of descent and distribution, as may be the case. Any person to whom Options
are transferred in accordance with the provisions of the preceding sentence
shall take such Options subject to all of the terms and conditions of the Plan
and this Agreement, including that the vesting and termination provisions of
this Agreement will continue to be applied with respect to the Grantee. Options
are exercisable only by the Grantee (or, during the Grantee’s lifetime, by the
Grantee’s court appointed legal representative) or a person to whom the Options
have been transferred in accordance with this Section.

 

10.         Forfeiture for Misconduct and Repayment of Certain Amounts. If (i) a
material restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement. “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee. By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock received upon exercise of any Options during the Misstatement
Period that are not sold, exchanged, transferred or otherwise disposed of during
the Misstatement Period. “Misstatement Period” means the 12-month period
beginning on the date of the first public issuance or the filing with the
Securities and Exchange Commission, whichever occurs earlier, of the financial
statement requiring restatement.

 

11.          No Stockholder Rights. Prior to the exercise of Options in
accordance with the terms and conditions set forth in this Agreement, the
Grantee will not be deemed for any purpose to be, or to have any of the rights
of, a stockholder of the Company with respect to any shares of Common Stock
underlying the Options, as applicable, nor will the existence of this Agreement
affect in any way the right or power of the Company or any stockholder of the
Company to accomplish any corporate act, including, without limitation, any
reclassification, reorganization or other change of or to its capital or
business structure, merger, consolidation, liquidation, or sale or other
disposition of all or any part of its business or assets.

 

12.         Adjustments. If the outstanding shares of Common Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of Common Stock or other similar corporate event (including mergers or
consolidations) affects shares of Common Stock such that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under this Agreement, then the Options will be subject to adjustment
(including, without limitation, as to the number of Options and the Base Price
per share of such Options) in such manner as the Committee, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in this Section 12 following the Grant Date.

 

 6 

 



 

13.          Restrictions Imposed by Law. Without limiting the generality of
Section 10.8 of the Plan, the Grantee will not exercise the Options, and the
Company will not be obligated to make any cash payment or issue or cause to be
issued any shares of Common Stock if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of such Common Stock are listed or quoted. The Company will in no event
be obligated to take any affirmative action in order to cause the exercise of
the Options or the resulting payment of cash or issuance of shares of Common
Stock to comply with any such law, rule, regulation or agreement.

 

14.          Notice. Unless the Company notifies the Grantee in writing of a
different procedure or address, any notice or other communication to the Company
with respect to this Agreement will be in writing and will be delivered
personally or sent by United States first class mail, postage prepaid and
addressed as follows:

 

Qurate Retail, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn: Chief Legal Officer

 

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee's address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

 

15.         Amendment. Notwithstanding any other provision hereof, this
Agreement may be amended from time to time as approved by the Committee as
contemplated in the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,

 

(a)          this Agreement may be amended from time to time as approved by the
Committee (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Company for the benefit of
the Grantee or surrender any right or power reserved to or conferred upon the
Company in this Agreement, subject to any required approval of the Company’s
stockholders and, provided, in each case, that such changes or corrections will
not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and



 

 7 

 



 

(b)          subject to any required action by the Board or the stockholders of
the Company, the Options granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided, that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Options.

 

16.         Grantee Services. Nothing contained in this Agreement, and no action
of the Company or the Committee with respect hereto, will confer or be construed
to confer on the Grantee any right to continue in the employ or service of the
Company or interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time, with or without Cause, subject to
the provisions of the Services Agreement and Employment Agreement.

 

17.         Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

 

18.         Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.

 

19.         Construction. References in this Agreement to “this Agreement” and
the words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits
and Schedules appended hereto, including the Plan. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement or
the Plan will be conclusive. Unless otherwise expressly stated herein, in the
event of any inconsistency between the terms of the Plan and this Agreement, the
terms of the Plan will control. The headings of the sections of this Agreement
have been included for convenience of reference only, are not to be considered a
part hereof and will in no way modify or restrict any of the terms or provisions
hereof.

 

20.         Rules by Committee. The rights of the Grantee and the obligations of
the Company hereunder will be subject to such reasonable rules and regulations
as the Committee may adopt from time to time.

 

21.         Entire Agreement. This Agreement, together with the applicable
provisions of the Employment Agreement, is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the Award. The Grantee and the Company hereby declare and
represent that no promise or agreement not expressed herein or in the Employment
Agreement has been made regarding the Award and that this Agreement, together
with the Employment Agreement, contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 9 and 17 of this Agreement, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

 

 8 

 





 

22.          Grantee Acceptance. The Grantee will signify acceptance of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company or by such other method as may be agreed by the
Grantee and the Company.

 

23.          Code Section 409A Compliance. To the extent that the provisions of
Section 409A of the Code or any U.S. Department of the Treasury regulations
promulgated thereunder are applicable to any Option, the parties intend that
this Agreement will meet the requirements of such Code section and regulations
and that the provisions hereof will be interpreted in a manner that is
consistent with such intent. If, however, the Grantee is liable for the payment
of any tax, penalty or interest pursuant to Section 409A of the Code, or any
successor or like provision (the “409A Tax”), with respect to this Agreement any
payments or property transfers received or to be received under this Agreement
or otherwise, the Company will pay the Grantee an amount (the “Special
Reimbursement”) which, after payment to the Grantee (or on the Grantee’s behalf)
of any federal, state and local taxes, including, without limitation, any
further tax, penalty or interest under Section 409A of the Code, with respect to
or resulting from the Special Reimbursement, equals the net amount of the 409A
Tax. Any payment due to the Grantee under this Section will be made to the
Grantee, or on behalf of the Grantee, as soon as practicable after the
determination of the amount of such payment, but no sooner than the date on
which the Company is required to withhold such amount or the Grantee is required
to pay such amount to the Internal Revenue Service. Notwithstanding the
foregoing, all payments under this Section will be made to the Grantee, or on
the Grantee’s behalf, no later than the end of the calendar year immediately
following the calendar year in which the Grantee or the Company paid the related
taxes, interest or penalties. The Grantee will cooperate with the Company in
taking such actions as the Company may reasonably request to assure that this
Agreement will meet the requirements of Section 409A of the Code and any U.S.
Department of the Treasury regulations promulgated thereunder and to limit the
amount of any additional payments required by this Section to be made to the
Grantee. The Company represents and warrants that the Option satisfies all
requirements under Section 409A of the Code and any U.S. Department of the
Treasury regulations promulgated thereunder such that the Option is exempt from
Section 409A of the Code, including, without limitation, that the Common Stock
underlying each Option is “service recipient stock” and with respect to an
“eligible issuer of service recipient stock” (each as defined in Section 409A)
and the Base Price is not less than the Fair Market Value of one share of Common
Stock on the Grant Date.



 

 9 

 



 



24.         Replacement Awards. Any restricted stock unit, restricted stock,
option or other equity or equity derivative that is issued after the Grant Date
to the Grantee by the Company or any other Person pursuant to a Fundamental
Corporate Event in full or partial replacement of, as an adjustment to, or
otherwise with respect to, an Option granted pursuant to this Agreement (a
“Replacement Award”), will have the same term and the same vesting and
exercisability terms and conditions as the Options, except that if the Company
is not the issuer of a Replacement Award, the definition of Change in Control
with respect to such Replacement Award will be applied with respect to the
issuer of such Replacement Award as if it were the “Company” for purposes of
such definition. By way of illustration, a Change in Control of the Company will
not cause acceleration of any Replacement Awards that are not issued by the
Company and a Change in Control of the issuer of any Replacement Awards with
respect to which the Company is not the issuer will not cause acceleration of
any remaining Options with respect to which the Company is the issuer.

 

25.         Confidential Information. The Grantee will not, during or after his
employment or service with the Company, without the prior express written
consent of the Company, directly or indirectly use or divulge, disclose or make
available or accessible any Confidential Information (as defined below) to any
person, firm, partnership, corporation, trust or any other entity or third party
(other than when required to do so in good faith to perform the Grantee’s duties
and responsibilities to the Company or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Grantee’s rights against the Company or its Subsidiaries or to defend himself
against any allegations). The Grantee will also proffer to the Company, no later
than the effective date of any termination of the Grantee’s engagement with the
Company for any reason, and without retaining any copies, notes or excerpts
thereof, all memoranda, computer disks or other media, computer programs,
diaries, notes, records, data, customer or client lists, marketing plans and
strategies, and any other documents consisting of or containing Confidential
Information that are in the Grantee’s actual or constructive possession or which
are subject to the Grantee’s control at such time. For purposes of this
Agreement, “Confidential Information” will mean all information respecting the
business and activities of the Company or any Subsidiary, including, without
limitation, the clients, customers, suppliers, employees, consultants, computer
or other files, projects, products, computer disks or other media, computer
hardware or computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, trade secrets, data gathering methods and/or
strategies of the Company or any Subsidiary. Notwithstanding the immediately
preceding sentence, Confidential Information will not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of the Grantee’s breach of any of his obligations under this
Section). If the Grantee is in breach of any of the provisions of this Section
or if any such breach is threatened by the Grantee, in addition to and without
limiting or waiving any other rights or remedies available to the Company at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief,
without the necessity of posting a bond, to restrain any such breach or
threatened breach and to enforce the provisions of this Section. The Grantee
agrees that there is no adequate remedy at law for any such breach or threatened
breach and, if any action or proceeding is brought seeking injunctive relief,
the Grantee will not use as a defense thereto that there is an adequate remedy
at law.

 

26.          Arbitration. Any controversy, claim or dispute arising out of or in
any way relating to this Agreement or the Grantee’s employment with or service
to, or termination of employment or service from, the Company (including whether
such controversy, claim or dispute is subject to arbitration), excepting only
claims that may not, by statute, be arbitrated, will be submitted to binding
arbitration. Both the Grantee and the Company acknowledge that they are
relinquishing their right to a jury trial. The Grantee and the Company agree
that arbitration will be the exclusive method for resolving disputes arising out
of or related to this Agreement or to the Grantee’s employment or service with,
or termination of employment or service from, the Company.

 

 10 

 



 

The arbitration will be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement. Arbitration will be commenced and heard in the Denver, Colorado
metropolitan area. Only one arbitrator will preside over the proceedings, who
will be selected by agreement of the parties from a list of five or more
qualified arbitrators provided by the arbitration tribunal, or if the parties
are unable to agree on an arbitrator within 10 Business Days following receipt
of such list, the arbitration tribunal will select the arbitrator. The
arbitrator will apply the substantive law (and the law of remedies, if
applicable) of Colorado or federal law, or both, as applicable to the claim(s)
asserted. In any arbitration, the burden of proof will be allocated as provided
by applicable law. The arbitrator will have the authority to award any and all
legal and equitable relief authorized by the law applicable to the claim(s)
being asserted in the arbitration, as if the claim(s) were brought in a federal
court of law. Either party may bring an action in court to compel arbitration
under this Agreement and to enforce an arbitration award. Discovery, such as
depositions or document requests, will be available to the Company and the
Grantee as though the dispute were pending in U.S. federal court. The arbitrator
will have the ability to rule on pre-hearing motions as though the matter were
in a U.S. federal court, including the ability to rule on a motion for summary
judgment.

 

If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees or room rental
fees) will be shared equally by the parties. If the foregoing is not permitted
by applicable law, the fees of the arbitrator and any other fees for the
administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by the Company. Each party
will pay its own attorneys’ fees and other costs incurred in connection with the
arbitration, unless the relief authorized by law allows otherwise and the
arbitrator determines that such fees and costs will be paid in a different
manner. The arbitrator must provide a written decision. If any part of this
arbitration provision is deemed to be unenforceable by an arbitrator or a court
of law, that part may be severed or reformed so as to make the balance of this
arbitration provision enforceable.

 



 11 

 

 

 

 

 